FOR IMMEDIATE RELEASE May 12, 2011 Contact: Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports Earnings for Quarter Ended March 31, 2011 Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”), (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announcedconsolidated net income of $36,000 or $0.01 per share, for the quarter ended March 31, 2011 as compared toconsolidated net income of $140,000, or $0.05 per share, for the same quarter in 2010. The Company’s assets at March 31, 2011 were $144.8 million compared to $147.0 million at December 31, 2010, a decrease of $2.2 million or 1.5%. Loans receivable decreased $2.2 million or 2.1%, to $104.3 million at March 31, 2011 from $106.5 million at December 31, 2010. Mortgage-backed securities decreased $509,000 or 2.3%, to $21.3 million at March 31, 2011 from $21.8 million at December 31, 2010. Cash and cash equivalents increased $206,000, or 2.5%, to $8.4 million at March 31, 2011 from $8.2 million at December31, 2010. Total deposits decreased $713,000, or 0.6%, to $116.4 million at March 31, 2011 from $117.1million at December 31, 2010. Borrowings from the Federal Home Loan Bank of New York (FHLB) decreased $1.9 million, or 15.8%, to $10.1 million at March 31, 2011 from $12.0 million at December 31, 2010. Total stockholders’ equity increased $103,000, or 0.7%, to $15.9 million at March 31, 2011 from $15.8 million at December 31, 2010. The increase to stockholders’ equity reflects net income of $36,000, amortization of $8,000 of unearned ESOP shares, amortization of $10,000 of restricted stock awardsfor the Company’s Stock-Based Incentive Program, and amortization of $10,000 of stock option awards and adecrease of $39,000 of accumulated other comprehensive loss. On August 30, 2007, the Company approved a stock repurchase program and authorized the repurchase of up to 50,000 shares of the Company’s outstanding shares of common stock.Stock repurchases have been made from time to time and may be effected through open market purchases, block trades and in privately negotiated transactions.Repurchased stock is held as treasury stock and will be available for general corporate purposes.During the quarter ended March 31, 2011, the Company did not repurchase shares. As of March 31, 2011, a total of 12,750 shares have been repurchased at a weighted average price of $4.44. INCOME INFORMATION – Three month periods ended March 31, 2011 and 2010 Net income decreased by $104,000 to net income of $36,000 for the quarter ended March 31, 2011 compared to net income of $140,000 for the same quarter in 2010. The decrease in net income for the quarter was primarily the result of a decrease of $324,000 in interest income and an increase of $40,000 in non-interest expense, partially offset by decreases of $88,000 in interest expense on deposits, $58,000 in interest expense on borrowings from the FHLB, $14,000 in provision for loan loss and $100,000 in income tax expense. Other financial information is included in the table that follows.All information is unaudited. This press release may contain certain “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,” “intend,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. MARCH 31, DECEMBER 31, (in thousands) Total Assets $ $ Loans Receivable Mortgage-backed Securities Deposits Borrowings Stockholders’ Equity AT OR FOR THE THREE MONTHS ENDED MARCH 31, Total Interest Income $ $ Total Interest Expense Net Interest Income Provision for Loan Loss Non-interest Income 63 63 Non-interest Expense Income Tax (Benefit) expense ) 88 Net income $ 36 $ PERFORMANCE RATIOS Return on Average Assets % % Return on Average Equity % % Interest Rate Spread % % ASSET QUALITY RATIOS Allowance for Loan Losses to Total Loans Receivable % % Non-performing Loans to Total Assets % % CAPITAL RATIO Association’s Core Tier 1 Capital to Adjusted Total Assets % %
